Citation Nr: 0830814	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  06-19 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Entitlement to a compensable evaluation for residuals of 
an appendectomy scar.

2.	Entitlement to service connection for Bells Palsy.

3.	Entitlement to service connection for bilateral carpal 
tunnel syndrome.

4.	Entitlement to service connection for allergic rhinitis.

5.	Entitlement to service connection for leg cramps, bed 
sweats and sores.

6.	Entitlement to service connection for depression.

7.	Entitlement to service connection for sleep apnea.

8.	Entitlement to service connection for arthritis of the 
lumbar spine.

9.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1968 to 
October 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The veteran testified before the undersigned Veterans Law 
Judge at an August 2008 videoconference hearing.  A 
transcript of the hearing is of record.

The Board notes that, in August 2008, the veteran's 
representative submitted a statement indicating his desire to 
appeal the issues of: (1) entitlement to a compensable 
evaluation for residuals of an appendectomy scar; (2) 
entitlement to service connection for allergic rhinitis; and 
(3) entitlement to service connection for depression.  As is 
discussed below, the veteran withdrew his appeal of these 
issues in an August 2006 statement.  As the applicable period 
to appeal the December 2005 rating decision as expired, the 
Board will accept the veteran's August 2008 statement as an 
application to reopen these claims  See 38 C.F.R. §§ 20.204, 
20.300, 20.302 (2007).  As such, these issues are REFERRED to 
the RO for its consideration.  See Godfrey v. Brown, 7 Vet. 
App. 398 (1995).

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

In correspondence received on August 18, 2006, prior to the 
promulgation of a decision in the appeal, the veteran 
withdrew the appeal of the issues of entitlement to a 
compensable evaluation for residuals of an appendectomy scar 
and entitlement to service connection for Bells Palsy, 
bilateral carpal tunnel syndrome, allergic rhinitis, leg 
cramps, bed sweats and sores, depression, sleep apnea and 
arthritis of the lumbar spine.


CONCLUSIONS OF LAW

1.	The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issue of entitlement to a 
compensable evaluation for residuals of an appendectomy 
scar.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. § 20.204 (2007).

2.	The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issue of entitlement to 
service connection for Bells Palsy.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2007).

3.	The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issue of entitlement to 
service connection for bilateral carpal tunnel syndrome.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2007).

4.	The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issue of entitlement to 
service connection for allergic rhinitis.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2007).

5.	The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issue of entitlement to 
service connection for leg cramps, bed sweats and sores.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2007).

6.	The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issue of entitlement to 
service connection for depression.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2007).

7.	The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issue of entitlement to 
service connection for sleep apnea.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2007).

8.	The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issue of entitlement to 
service connection for arthritis of the lumbar spine.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204 (2007).  The appellant has withdrawn the 
issues of a compensable evaluation for residuals of an 
appendectomy scar and service connection for Bells Palsy, 
bilateral carpal tunnel syndrome, allergic rhinitis, leg 
cramps, bed sweats and sores, depression, sleep apnea and 
arthritis of the lumbar spine; hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review these issues and the appeal is 
dismissed.


ORDER

The issue of entitlement to a compensable evaluation for 
residuals of an appendectomy scar is dismissed.

The issue of entitlement to service connection for Bells 
Palsy is dismissed.

The issue of entitlement to service connection for bilateral 
carpal tunnel syndrome is dismissed.

The issue of entitlement to service connection for allergic 
rhinitis is dismissed.

The issue of entitlement to service connection for leg 
cramps, bed sweats and sores is dismissed.

The issue of entitlement to service connection for depression 
is dismissed.

The issue of entitlement to service connection for sleep 
apnea is dismissed.

The issue of entitlement to service connection for arthritis 
of the lumbar spine is dismissed.


REMAND

The veteran contends that he has PTSD due to military 
service; he has identified two stressors in support of his 
claim.  First, the veteran contends that, while on assignment 
at Camp Evans as a security petty officer in approximately 
September to November 1969, the camp was subjected to 
numerous attacks, including rifle fire and enemy forces 
attempting to enter the base.  The second claimed stressor 
involves witnessing both injured and dead service personnel 
and enemy fighters.  

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. §  
4.125(a) (2007) (requiring that the diagnosis conform to the 
requirements of the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th  
ed. 1994) (DSM-IV); a link, established by medical evidence, 
between the veteran's current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2007); Cohen v. Brown, 10 Vet. App. 128 (1997).  If the 
claimant's stressor is not related to combat, then his 
testimony alone is not sufficient to establish the occurrence 
of that stressor, and his testimony must be corroborated by 
credible supporting evidence.  Cohen, supra.  Thus, if the 
veteran was not engaged in combat, he must introduce 
corroborative evidence of his claimed in-service stressors.

In the present case, the record contains a diagnosis of PTSD.  
However, the Board observes that there is inadequate 
documentation to corroborate his periods of duty and the time 
frames of such duty at Camp Evans.  In this regard, the Board 
notes that the veteran has testified that he served in 
Vietnam in July through November 1969.  He further testified 
that he believes he served as a perimeter guard September to 
November 1969.  In light of the veteran's testimony, it 
appears likely that the veteran's complete service personnel 
file may provide additional information as to the nature, 
dates, and locations of the veteran's duties in Vietnam.  
Furthermore, as the veteran has provided a three-month period 
during which he served as a perimeter guard, the AOJ should 
again attempt to verify the veteran's stressors with the U.S. 
Army & Joint Services Records Research Center (JSRRC) 
(formerly the U.S. Armed Services Center for Unit Records 
Research (CURR)).

Finally, the Board notes that the veteran having witnessed 
injured and dead service and enemy personnel constitutes 
anecdotal evidence, and is therefore inherently unverifiable.  
Efforts to verify the veteran's stressors should therefore 
focus on claimed attacks on Camp Evans during his service as 
a security petty officer.

Accordingly, the case is REMANDED for the following action:

1.	Request from the National Personnel 
Records Center (NPRC) in St. Louis, 
Missouri, or other appropriate source, 
the appellant's entire Official Military 
Personnel File (OMPF), including basic 
and extended service personnel records, 
administrative remarks, disciplinary 
actions against the veteran, evaluations 
and orders.

Efforts to obtain the foregoing records 
must continue until it is determined 
that they do not exist or that further 
attempts to obtain them would be futile.  
The non-existence or unavailability of 
such records must be verified by each 
Federal department or agency from whom 
they are sought and this should be 
documented for the record.  38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c)(2) 
(2007).

2.	Following completion of the above, send 
a request to the U.S. Army & Joint 
Services Records Research Center (JSRRC) 
(formerly the U.S. Armed Services Center 
for Unit Records Research (CURR)), 
including (but not necessarily limited 
to) a request that a unit history search 
be undertaken to find out if there is 
corroboration of the veteran's claimed 
stressor for the period of September 
through November 1969.

3.	If, and only if, a stressor is 
adequately corroborated, schedule the 
veteran for a VA psychiatric examination 
to determine the etiology of any 
currently manifested PTSD.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed.  

If the examiner believes that PTSD is 
the appropriate diagnosis, the examiner 
must specifically identify whether the 
stressors detailed in the reports of 
NPRC or identified as corroborated by 
the RO serve as the basis for that 
conclusion, or whether the currently 
manifested PTSD is related to other non-
service or non-corroborated events 
specified in the examination report.  

The claims file must be made available 
to the examiner for review and the 
examination report should reflect that 
such review is accomplished.  A complete 
rationale for all opinions offered 
should be provided.

4.	Readjudicate the claim of entitlement to 
service connection for PTSD following 
all necessary development.  If the 
benefits requested on appeal are not 
granted to the veteran's satisfaction, 
issue a supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations pertinent 
to the claim currently on appeal.  
Thereafter, the case should be returned 
to the Board for appellate review, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


